Case    1:19-cr-20706-UU
 USDC FLS                                 Document
         D 2458(Rev 09/08)-JudgmentinaCrimi
                                          nalCase  52 Entered on FLSD Docket 06/19/2020 Page 1 of 6Pauelof6



                              U nited States D istrict C ourt
                                      Southern D istrictofFlorida
                                                 M IAM IDIVISION

 UN ITED STATES O F AM ERICA                             JUDG M ENT IN A CRIM INAL CASE

                                                         Case Num ber-1:19-20706-CR-UNGARO -

 ALVARO ESTU ARDO COBAR BUSTAM ANTE
                                                         USM Number:18464-104

                                                         CounselForDefcndant:BonnieS.Klapper, Esq.
                                                         CounselForTheUnitedStatcs:WalterM .NorkinsAUSA
                                                         CourtReporter:W illiam Romanishi
                                                                                        n



 Thedefendantpleaded guiltyto Countts)One ofthelndictment.
 Thedefendantisadjudicatedguiltyofthefollowingoffensets):

      TITLE/SECTIO N                NA TURE O F
         NUM BER                     O FFENSE                 O FFENSE ENDED                       CO UNT
  Title18USC 1956(h)          Conspiracy tocomm it                   1/2015                          One
                              money Iaundering

 Thedefendantissentencedasprovided inthefollowingpagesofthisjudgment. Thesentenceisimposedpursuantto the
 SentencingReform Actof1984.

 Itisordered thatthe defendantmustnotify theUnited Statesattorney forthisdistrictwithin 30 daysofany changeofname,
 residence,ormailingaddressuntilallfines,restitution,costsandspecialassessmentsimposedbythisjudgmentarefull
                                                                                                          ypaid.
 Iforderedtopayrestitution,thedefendantmustnotifythecourtandUnited Statesattorneyofany materialchangesineconomic
 circum stances.

                                                                 Dateoflm position ofSentence:
                                                                 6/18/2020




                                                                 U RSULA UNGA RO
                                                                 United StatesDistrictJudge
                                                                 June /        ,   2ece
Case  1:19-cr-20706-UU
 USDCFL                                  Document
       SD 2458 (Rev 09/08)-JudgmentinaCrimi
                                          nalCase 52 Entered on FLSD Docket 06/19/2020 Page 2 of 6 Page2of6


  DEFENDANT:ALVARO ESTUARDO COBAR BUSTAMANTE
  CASE NUM BER:1:19-20706-CR-l7NGARO-

                                            IM PRISONM ENT
         Thedefendantishereby committed tothecustodyoftheUnited StatesBureau ofPrisonstobeimprisonedforaterm
  ofTH IRTY (36)M ONTHS with creditfrom the dateofentry intotheUnited Stateson November20,2019.
  TheCourtmakesthefollowingrecommendationstotheBureauofPrisons:

         M ccray,GA orColeman,F1.

 Thedefendantisrem anded to the custody ofthe United States M arshal.




                                                 R ETU RN

 lhaveexecutedthisjudgmentasfollows:




 Defendantdelivered on                         to

  at                                                    ,   withacertifiedcopyofthisjudgment.


                                                                         UN ITED STATES M A RSHA L


                                                                  By:
                                                                              Deputy U.S.M arshal
Case    1:19-cr-20706-UU
 USDC FLS                                 Document
         D 2458(Rev09/08)-Judgmentina.Crimi
                                          natCase  52 Entered on FLSD Docket 06/19/2020 Page 3 of 6Page3of6


 DEFEN DAN T:A LVA RO ESTUARDO COBAR BUSTAM ANTE
 CASE NU M BER:1:19-20706-CR-UN GA RO-

                                              SU PER V ISED R ELEA SE

 Upon releasefrom imprisonment,thedefendantshallbeonsupervised releaseforatenn ofTHREE (3)YEARS.
 Thedefendantmustreporttotheprobationofficeinthedistricttowhichthedefendantisreleasedwithin72hoursofreleasefrom
 thecustody oftheBureauofPrisons.

 Thedefendantshallnotcommitanotherfederal,stateorlocalcrime.

 The defendantshallnotunlawfully possess a controlled substance. The defendantshallrefrain from any unlawfuluse ofa
 controlled substance.Thedefendantshallsubmittoonedrug testwithin 15daysofreleasefrom imprisonmentandatleasttwo
 periodicdrugteststhereafter,asdetermined bythecourt.

         Thedefendantshallnotpossessa firearm ,am m unition,destructivedevice,orany otherdangerousw eapon.

         Thedefendantshallcooperate in thecollectionofDNA asdirected by theprobation offk er.

         Ifthe defendanthasany unpaid am ountofrestitution,fines,or specialassessments,the defendantshallnotify
         theprobation officerofany m aterialchangein the defendant'seconom ic circumstancesthatm ightaffectthe
         defendant'sability to pay.


        lfthisjudgmentimposesafineorarestitution,itisaconditionofsupervisedreleasethatthedefendantpayinaccordance
 withtheScheduleofPaymentssheetofthisjudgment.
          Thedefendantmustcomply withthestandardconditionsthathavebeen adoptedbythiscourtaswellasanyadditional
 conditionsontheatlachedpage.

                               STA N D AR D C O N DITIO N S O F SU PER VISIO N

        thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;
        thedefendantshalireporttotheprobation officerandshailsubmitatruthfuland completewritten reportwithinthefirsttifteen days
        ofeach month;
        thedefendantshallanswertruthfully a11inquiriesby theprobation officerand follow the instructionsoftheprobationofticer;
        the defendantshallsupporthisorherdependentsand meetotherfamily responsibilities;
        the defendantshallwork regularly ata lawfuloccupation,unlessexcused by the probation ofticerforschooling,training,orother
        acceptablereasons;
        thedefendantshallnotifytheprobationofticeratIeastten(10)dayspriortoanychangeinresidenceoremployment'
                                                                                                           ,
        the defendantshallrefrain from the excessive use ofalcoholand shallnotpurchase, possess,use,distribute,oradministerany
        controlled substanceorany paraphernaliarelated to any controlled substances, exceptasprescribed bya physician'
                                                                                                                     ,
        the defendantshallnotfrequentplaceswherecontrolled substancesareillcgallysold,used,distributed,oradm inistered',
        thedefendantshallnotassociatewith anypersonsengagedincriminalactivityand shallnotassociatewithanyperson convicted of
        afelony,unlessgranted permissionto do so by the probation ofticer;
 10.    thedefendantshallpermitaprobation officerto visithim orheratany timeathomeorelsewhereand shallpermitconfiscation of
        anycontraband observed in plain view bythe probation officer;
        thedefendantshallnotifytheprobationofticerwithinseventy-two(72)hoursofbeingarrestedorquestionedbya1aw enforcement
        ofticer;
 12,    thedefendantshallnotenterinto any agreementto actasan informeroraspecialagentofa 1aw enforcementagency withoutthe
        permissionofthecourt;and
        asdirectedbytheprobationofficer.thedefendantshallnotifythirdpartiesofrisksthatmaybeoccasionedbythedefendant'scriminal
        record orpersonalhistory orcharacteristicsand shallpermittheprobation ofticerto make such notit
                                                                                                      icationsandto contirm the
        defendant'scompliance with such notificationrequirement.
Case   1:19-cr-20706-UU
  USDC FLSD 2458(Rev.09/08)-JudgmentinaCrDocument
                                         iminalCase 52 Entered on FLSD Docket 06/19/2020 Page 4 of 6          P
                                                                                                              age4of'6


  DEFENDANT:ALVA RO ESTUARDO CO BA R BUSTA M ANTE
  CASE NUM BER:1:19-20706-CR-UNGARO-

                                SPECIAL CONDITIO NS OF SUPERVISION
          Thedefendantshallalsocomply with thefollowing additionalconditionsofsupervisedrelease:

  Cooperating with Immigration during RemovalProceedings-Thedefendantshallcooperatein any removalproceedings
  initiatedorpendingbytheU.S.Imm igration andCustomsEnforcementconsistentwiththelmm igrationandNationalityAct. lf
  removed,thedefendantshallnotreentertheUnited StateswithoutthepriorwrittenpermissionoftheUndersecretaryforBorder
  andTransportation Security.Theterm ofsupervised release shallbenon-reporting whilethedefendantisresiding outsidethe
  United States.lfthedefendantreenterstheUnited Stateswithintheterm ofprobation, thedefendantistoreportto thenearest
  U.S.Probation Officewithin72 hoursofthedefendant'sarrival.

  PermissibleSearch-Thedefendantshallsubmittoasearchofhis/herpersonorpropel'tyconducted inareasonablemannerand
  atareasonabletimeby the U.S.Probation Ofticer.
Case   1:19-cr-20706-UU
 USDC FLS                                Document
         D 2458(Rev 09/08)-JudgmentinaCrimi
                                          nalCase 52 Entered on FLSD Docket 06/19/2020 Page 5 of 6 Page5or6


  D EFENDANT:ALVARO ESTUARDO COBA R BUSTA M ANTE
  CA SE N UM BER:1:19-20706-CR-UNGA RO-

                                       CRIM INAL M ONETARY PENALTIES


         The defendantmustpay the totalcriminalmonetaly penalties underthe schedule ofpaymentson the Schedule of
 Paym entssheet.

             TotalAssessm ent                                TotalFine                               TotalRestitution
                  $100.00                                   $130,000.00

 The5neisdue immediately
 #Findingsforthetotalamountoflossesarerequi
                                          redunderChaptersl09A, 1l0,1IOA,and 113A ofTitle 18,UnitedStatesCode, foroffensescommittedon
 orafterSeptember13,1994,butbeforeApril23,1996.
Case   1:19-cr-20706-UU
 USDCFLS                                 Document
        D 2458(Rev 09/08)-JudgmenlinaCrimi
                                         nalCase  52 Entered on FLSD Docket 06/19/2020 Page 6 of 6Pag.e6of6


 DEFEN DANQ ALVARO ESTUA RD O COBAR BU STA M AN TE
 CA SE N UM BER:1:l9-20706-CR-IJN GA R0-

                                          SC H ED ULE O F PA Y M EN TS

 Havingassessedthedefendant'sability topay,paymentofthetotalcriminalmonetarypenaltiesaredueasfollows:

          A. Lump sum paymentof$dueimmediately,balancedue


 Unlessthecourthasexpresslyorderedothem ise,ifthisjudgmentimposesimprisomnent,paymentofcriminalmonetarypenalties
 isdueduringim prisonm ent.A1lcrim inalm onetarypenalties,exceptthosepaym entsmadethroughtheFederalBureauofPrisons'
 Inmate FinancialResponsibility Program,aremadeto theclerkofthecourt.

 Thedefendantshallreceivecreditfora11paymentspreviouslymadetoward anycriminalmonetarypenaltiesimposed.

 Theassessment/fine/restitution ispayableto theCLER K,UNITED STATES C O URTS and isto beaddressed to:

          U.S.C LERK 'S O FFICE
          ATTN :FINAN CIAL SECTIO N
          400 NO RTH M IAM IA VEN UE,RO O M 8N09
          M IA M I,FLOR ID A 33128-7716

 Theassessm ent/fine/restitution ispayableim m ediately. TheU.S.BureauofPrisons,U.S.Probation O fficeandtheU.S.
 Attorney'sO ffice are responsible for the enforcem entofthis order.




        Forfeiture ofthe defendant'sright,title and interestin certain property is hereby ordered consistentwith the plea
 agreementofforfeiture.TheUnited Statesshallsubmitaproposed orderofforfeiturewithinthreedaysofthisproceeding.

 Paymentsshallbeappliedinthefollowingorder:(l)assessment,(2)restitutionprincipal,(3)restitutioninterest,(4)tineprincipal,
 (5)fineinterest,(6)cornmunityrestitution,t7)penalties,and(8)costs,includingcostofprosecutionandcourtcosts.
